Case 1:12-cr-00198-PAB Document 6 Filed 07/26/19 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No. 12-cr-00198-PAB                                      Filed Under Restriction

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JUAN PEREZ-CRISTOBAL,
A/K/A NORMAN LUIS RIVERA HERNANDEZ,

      Defendant.



                            MOTION TO UNRESTRICT CASE


      The United States of America respectfully moves the Court to unrestrict this

case. The defendant was charged by indictment on April 25, 2012 and an arrest

warrant issued. Docs. 1 & 2. The government moved to restrict the case until the arrest

of the defendant because the indictment and arrest warrant were part of an ongoing

investigation that could be harmed by disclosure. The government understands that the

defendant has been arrested on the warrant in Kansas, and is set to have his initial

appearance in the U.S. District Court for the District of Kansas on Friday, July 26, 2019.

See Fed. R. Crim. P. 5(c)(2)-(3). That being the case, there is no longer any harm

posed by disclosure, and hence no need to keep this case restricted. The government

therefore requests that the Court unrestrict the case.




                                            1
Case 1:12-cr-00198-PAB Document 6 Filed 07/26/19 USDC Colorado Page 2 of 2




Dated: July 26, 2019                    Respectfully submitted,

                                        JASON R. DUNN
                                        United States Attorney

                                        By: s/ Rajiv Mohan
                                        Rajiv Mohan
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        1801 California Street, Suite 1600
                                        Denver, CO 80202
                                        Telephone: 303-454-0200
                                        Fax: 303-454-0406
                                        E-mail: Rajiv.Mohan@usdoj.gov




                                    2
